In a matrimonial action in which the parties were divorced by judgment dated February 24, 2005, the defendant appeals from an order of the Supreme Court, Orange County (Slobod, J.), dated December 5, 2005, which denied his motion pursuant to CPLR 5015 (a) to vacate an order of the same court dated August 11, 2005, granting the plaintiffs unopposed motion to compel him to transfer the title of the former marital residence to her pursuant to the terms of the judgment of divorce.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contentions, the court did not improvidently exercise its discretion in denying his motion to vacate the order issued upon his default in opposing the plaintiffs motion to enforce the terms of the judgment of divorce compelling him to transfer his interest in the former marital residence to her. The defendant’s conclusory denials of service of the plaintiffs motion were insufficient to warrant a hearing on the validity of service (see Simmons First Natl. Bank v Mandracchia, 248 AD2d 375 [1998]; Remington Invs. v Seiden, 240 AD2d 647 [1997]; Manhattan Sav. Bank v Kohen, 231 AD2d 499 [1996]; Ruskin, Moscou, Evans & Faltischek v Beal, 212 AD2d 687 [1995]). Skelos, J.P., Santucci, Covello, McCarthy and Chambers, JJ., concur.